DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 requires that the inner portion extends downward from said first end cap member however claim 2, from which claim 5 depends, requires that the inner portion is part of the end cap member. It is unclear how the inner portion can be both part of the end cap member and extend downwards from the end cap member.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2006/0026935 A1) in view of Niakan et. al (US 2019/0388820 A1).
With respect to claim 1 An air intake apparatus configured to be operably coupled to a primary air intake of an appliance wherein the air intake apparatus comprises:
a body [reference character 30], said body having at least one wall, said body having a first end [at reference character 40] and a second end [at reference character 50], said body having an interior volume, said body having an opening proximate said first end, said body having an opening proximate said second end [see Fig. 3],
said body having a first end cap member [reference character 41], said first end cap member being secured to said first end of said body, said body having a second end cap member [reference character 51], said second end cap member being secured to said second end of said body;
an intake member [reference character 52], said intake member being disposed within said interior volume of said body, said intake member having at least one wall, said intake member having an interior volume, said intake member having at least one aperture in said at least one wall of said intake member.
Huang does not disclose that the air intake apparatus is operable to provide airflow to an appliance when the primary air intake is inoperable.
Niakan discloses an air filter assembly that includes a primary inlet [reference character 112] and an auxiliary inlet [reference character 111]. Niakan discloses that the auxiliary inlet is provided to supplement the intake air provided by the primary intake port [paragraph 0157].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the intake taught by Huang by providing an auxiliary air intake, as taught by Niaken, in order to allow the intake to supplement the intake air provided by the primary intake port [paragraph 0157 of Huang]. Note that this would allow the intake to induce intake air despite the primary air intake being inoperable.
	With respect to claim 2 Huang discloses that the first end cap member further includes an intake pipe, said intake pipe having a hollow passage therethrough, said intake pipe having an inner portion and an upper portion, said upper portion of said intake pipe extending outward from said first end cap member [see annotated Fig. 3 below].


    PNG
    media_image1.png
    379
    860
    media_image1.png
    Greyscale

	With respect to claim 3 Huang does not disclose that said at least one wall of said body further includes at least one aperture, said at least one aperture operable to atmospherically couple the interior volume of said body with external atmosphere present around the air intake apparatus.
	Niakan discloses that the at least one wall of the housing includes at least one aperture [the aperture allowing for inlet 111] operable to atmospherically couple the interior volume of said body with external atmosphere present around the air intake apparatus.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the intake taught by Huang by providing an auxiliary air intake, as taught by Niaken, in order to allow the intake to supplement the intake air provided by the primary intake port [paragraph 0157 of Huang]. Note that this would allow the intake to induce intake air despite the primary air intake being inoperable.
	With respect to claim 4 Huang discloses that said inner portion of said intake pipe extends downward from said first end cap member into the interior volume of said body [see annotated Fig. 3, above].

Allowable Subject Matter

Claim 8-20 are allowed.

Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762